..,
      Case 4:18-cv-00247-ALM Document 92-9 Filed 07/12/19 Page 1 of 3 PageID #: 1721




                      SUPREME COURT, STATE OF COLORADO
                   ORIGINAL PROCEEDING IN DISCIPLINE BEFORE
                 THE OFFICE OF THE PRESIDING DISCIPLINARY JUDGE                                         ,
                            1300 BROADWAY, SUITE 250
                                DENVER, CO 80203

           Complainant:                                                          I
                                                                                     Case Number:
                                                                                                        I
           THE PEOPLE OF THE STATE OF COLORADO                                       19PDJ021

           Respondent:
           JASON LEE VAN DYKE, #47445

                      ORDER APPROVING CONDITIONAL ADMISSION OF MISCONDUCT
                           AND IMPOSING SANCTIONS UNDER C.R.C.P. 251.22
      I




             Before the Presiding Disciplinary Judge ("the Court") is a "Stipulation, Agreement
      and Affidavit Containing the Respondent's Conditional Admission of Misconduct" filed by
      Jacob M. Vos, Office of Attorney Regulation Counsel ("the People"), and Jason Lee Van
      Dyke ("Respondent") on March 1, 2019. In their stipulation, the parties waive their right to a
      hearing under C.R.C.P. 251.22(c).

                Upon review of the stipulation, the Court ORDERS:

          1.    The stipulation is APPROVED.

          2.    JASON LEE VAN DYKE, attorney registration number 47445, is SUSPENDED from the
                practice of law for a period of SIX MONTHS, ALL STAYED upon the successful
                completion of Respondent's SIX-MONTH period of PROBATION in his Texas
                disciplinary matter. The conditions of Respondent's probation are set forth in
                paragraphs 16-18 of the stipulation.

          3.    Respondent engaged        in   conduct constituting grounds for discipline          under
                C.R.C.P. 251.21.

          4.    If, during the period of probation, the People receive information that any
                probationary condition may have been violated, the People may file a motion under
                C.R.C.P. 251.7( e) specifying the alleged violation and seeking an order that requires
                Respondent to show cause why the stay should not be lifted and the sanction
                activated. Under C.R.C.P. 251.7(e), the filing of such a motion tolls any period of
                suspension or probation until final action. When the alleged violation in a revocation
                hearing is a respondent's failure to pay restitution or costs, evidence of failure to pay
                constitutes prima facie evidence of a violation.



                                                Exhibit 9
Case 4:18-cv-00247-ALM Document 92-9 Filed 07/12/19 Page 2 of 3 PageID #: 1722



5.    Per C.R.C.P. 251 .7(f), no more than twenty-eight days and no fewer than fourteen
      days prior to expiration of the period of probation, Respondent shall file an affidavit
      with the People attesting to compliance with all terms of probation and shall file with
      the Court notice and a copy of such affidavit and application for an order terminating
      probation. Upon receipt of this notice and absent objection from the People, the
      Court will issue an order terminating probation, to take effect on the dat e t he period
      of probation expires.

6.    Under C.R.C.P. 251.32 1 Respondent shall pay costs incurred in conjunction w ith this
      matter in the amount of $224.00 w ithin thirty-f ive days of the date of this order. Costs
      are payable to the Colorado Supreme Court Attorney Regulation Office. Statutory
      interest shall accrue from thirty-five days after the date of this order. Should
      Respondent fail to pay the aforementioned costs within thirty-five days, Respondent
      will be responsible for all additional costs and expenses, including reasonable
      attorney's fees, incurred by the People in collecting the above-stated amount. The
      People may seek to amend the amount of the judgment for additional costs and
      expenses by providing a motion and bill of costs to the Court.

      THIS ORDER IS ENTERED THE 4th DAY OF MARCH, 2019. THE EFFECTIVE DATE OF THE
      STAYED SUSPENSION AND PROBATION WAS THE 15th DAY OF NOVEMBER 2018.
                                                                                           ~''''"''~:\.,
                                              / ), /?d •
                                              «/~A~~
                                                         £) /      h   -   A
                                                                                        .#'"

                                                                                            .-
                                                                                              "ME '''\\:

                                                                               0lff~+iff.~..t.°Y:•••••••••~f? i"'~
                                                                                                             ···1~  1li
                                           WILLIAM R. LUCERO                                                    \+ \
                                           PRESIDING DISCIPLINARY JUDG ~               \~~ .. t: ··..     ~~Vt O        j
                                                                                  I~--~.~:   :-·.,, . . ~ Jj
                                                                                    , ,,\~~ ..............•1>\).. ~--
                                                                                   ~~ 'f'.··~s{·lit'&wdlt,/~./
                                                                                         \\~, 0 p CO ~-=-
                                                                                                               5
                                                                                            '~' '-~~~--·




                                              2
           Case 4:18-cv-00247-ALM Document 92-9 Filed 07/12/19 Page 3 of 3 PageID #: 1723
Respondent                                             Martindale-Hubbell
Jason Lee Van Dyke                                     Attn: Editorial Dept.
108 Durango Drive                                      121 Chanlon Road, Suite 110
Crossroads, TX 76227                                   New Providence, NJ 07974
jasonleevandyke@protonmail.com            Via Email    disciplinaryaction@lexisnexis.com          Via Email

Office of Attorney Regulation Counsel                  Supreme Court of the United States
Jacob M. Vos                                           Perry Thompson, Admissions Office
Office of Attorney Regulation Counsel                  1 First Street Northeast
1300 Broadway, Suite 500                               Washington, D.C. 20543
Denver, CO 80203                                       pthompson@supremecourt.gov
j.vos@csc.state.co.us                     Via Email    ptadmit@supremecourt.gov                   Via Email

American Bar Association                               United States Bankruptcy Court
c/o Kevin Hanks                                        Laura Guice
Office of Attorney Regulation Counsel                  72119th Street, Room 117
1300 Broadway, Suite 500                               Denver, CO 80202-2508
Denver, CO 80203                                       laura _guice@cob.uscourts,gov
k.hanks@csc.state.co.us                   Via Email    cobml_training@cob.uscourts.gov            Via Email

Board of Continuing Legal Education and                United States Court of Appeals for the Tenth Circuit
Colorado Attorney Registration                         Byron White United States Courthouse
Elvia Mondragon                                        1823 Stout Street
Office of Attorney Registration                        Denver, CO 80257
1300 Broadway, Suite 510                               disciplinaryorders@ca10.uscourts.gov      Via Email
Denver, CO 80203
elvia.mondragon@judicial.state.co.us    Via Email      United States District Court, District of Colorado
                                                       Alfred A. Arraj U.S. Courthouse
Colorado Bar Association                               Mark Fredrickson, Atty Services Coordinator
Patrick Flaherty, Executive Director                   90119th Street, Room A-105
1900 Grant Street, Suite 950                           Denver, CO 80294-3589
Denver, CO 80203-4309                                  mark_fredrickson@cod.uscourts.gov
pflaherty@cobar.org                       Via Email    edward _ butler@cod.uscourts.gov            Via Email

Colorado Supreme Court                                 United States Department of Justice,
Cheryl Stevens                                         Executive Office for Immigration Review
2 East 14th Avenue                                     Office of the General Counsel
Denver, CO 80203                                       Allison Minor, Disciplinary Counsel
cheryl.stevens@judicial.state.co.us;                   5107 Leesburg Pike, Suite 2600
heather.petercarroll@judicial.state.co.us;             Falls Church, VA 22041
liz.cunningham@judicial.state.co.us        Via Email   lea.minor@usdoj.gov                     Via Email

IRS, Office of Professional Responsibility             United States Department of Justice, Trustee's Office
Kathy Gibbs                                            Gregory Garvin, Assistant U.S. Trustee
SE: OPR, 1111, Constitutional Ave., N.W.               999 18th Street, Suite 1551
Washington, DC 20224                                   Denver, CO 80202
kathy.a.gibbs@irs.gov                      Via Email   gregory.garvin@usdoj.gov                  Via Email
